Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the 2004 Long-Term Incentive Compensation Plan (As Amended) of Cree, Inc. of our reports dated August 20, 2007, with respect to the consolidated financial statements of Cree, Inc. included in its Annual Report (Form 10-K) for the year ended June 24, 2007, Cree, Inc. management’s assessment of the effectiveness of internal control over financial reporting, and the effectiveness of internal control over financial reporting of Cree, Inc. filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Raleigh, North Carolina January 28, 2008
